DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8,10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipates by U.S. Patent Application Publication Number 2018/0114857 A1 to Okada et al., “Okada”.
Regarding claim 8, Okada discloses a vertical power transistor (e.g. FIG. 2), comprising:
a semiconductor substrate (2) which has a front side (top) on which at least one epitaxial layer (16, ¶ [0061]), at least one channel layer (15, ¶ [0064]), and at least one source layer (14) are situated, the epitaxial layer (16) including a first semiconductor material which has a first doping (n-), and a plurality of first trenches (12) and second trenches (11), the first trenches (12) and the second trenches (11) are situated alternatingly relative to one another (as pictured with repeated cells 13) and extend perpendicularly at least into the channel layer (15), starting from a surface of the source layer (upper surface of 14); wherein an area (38) extends perpendicularly into the epitaxial layer, starting from an 

Regarding claim 10, Okada discloses the vertical power transistor as recited in claim 8, and Okada further discloses wherein each of the first trenches (12) has a first section and a second section (see Examiner-annotated sketch below), the first section (upper section) being situated on the second section (lower section) and the second section (lower section) extending from a trench bottom (of 12) up to the first section (upper section), and the second section (lower section) has a lesser width than the first section (as pictured).

    PNG
    media_image1.png
    968
    1010
    media_image1.png
    Greyscale


Okada discloses the vertical power transistor as recited in claim 10, and Okada further discloses wherein side walls of the second section (lower section) include the second semiconductor material (region 38) which has the second doping (p-type).

Regarding claim 12, Okada discloses the vertical power transistor as recited in claim 8, and Okada further discloses wherein the first doping is an n-doping (e.g. first semiconductor material 16 is n-type) and the second doping is a p-doping (e.g. second semiconductor material 38 is p-type).

Claims 8,9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2012/0080748 A1 to Hsieh, “Hsieh”.
Regarding claim 8, Hsiesh discloses a vertical power transistor (e.g. Fig. 2), comprising:
a semiconductor substrate (202, ¶ [0027]) which has a front side on which at least one epitaxial layer (200), at least one channel layer (205), and at least one source layer (206) are situated, the epitaxial layer (200) including a first semiconductor material which has a first doping (n-type), and a plurality of first trenches (filled with 207/215) and second trenches (filled with 203/204), the first trenches and the second trenches are situated alternatingly relative to one another (alternating laterally as pictured) and extend perpendicularly at least into the channel layer (205), starting from a surface of the source layer (206); wherein an area (region 210) extends perpendicularly into the epitaxial layer, starting from an underside of each first trench bottom, the area including a second semiconductor material which has a second doping (p-type, ¶ [0005]).

Regarding claim 9, Hsieh discloses the vertical power transistor as recited in claim 8, and Hsieh further teaches wherein the first trenches (filled with 207/215) have a lesser depth (as pictured, R1 is roughly the delta between trenches) than the second trenches (filled with 203/204).

Claims 13,14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2014/0159144 A1 to Cheng, “Cheng”.
Regarding claim 13, Cheng discloses a method (e.g. FIG. 1A-1I) for manufacturing a vertical power transistor including a semiconductor substrate (102, ¶ [0038]), which has a front side on which at least one epitaxial layer (104, ¶ [0038]), at least one channel layer (e.g. 107, ¶ [0039]), and at least one source layer (106) are situated, the method comprising the following steps:
generating (FIG. 1C) a first mask (109) on the source layer (106) which functions as an etch masking (¶ [0043]) and an implantation masking (¶ [0044]);
generating (FIG. 1C) a plurality of first sections (section with sidewalls 110, ¶ [0043]) of first trenches, which have a first depth, the first sections of the first trenches extending into an interior of the epitaxial layer (104), starting from a surface of the source layer (106);
implanting areas (112, ¶ [0044]) which extend perpendicularly from an underside of each first trench bottom into the epitaxial layer, the areas having a second doping (p-type); and 
removing the first mask (109 is removed in FIG. 1D).

Regarding claim 14, Cheng discloses the method as recited in claim 13, and Cheng further discloses the following steps:
generating (FIG. 1D) a second mask (111) which reduces a diameter (from W1 to W2) of the first sections of the first trenches (110) and functions as an etch masking (¶ [0045],[0046]);
generating second sections (113) of the first trenches which have a second depth; and 
removing the second mask (111 is removed in FIG. 1F).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/
Primary Examiner, Art Unit 2891